UNI'[`ED S'l`A"l`ES DISTRICT COURT
FOR 'I`HIF DISTRICT OF COLUMBIA

In re BI_,ACK FARMERS DlSCRlI\/IINATION Misc. No. 08-0511 (PLF)

LITIGATION

\_,./\,/\,/\_J

MEMORANDUM OPINION AND ORDER
This rnatter is before the Court on the pro se rnotioris of five claimants who seek
review of adverse claim determinations rendered by the Track A Neutral. vSm-eme Dkt. Nos. 390,
391, 392, 393, and 394. In a Meinoraiiduni Opinion and Order issued on December 31, 2013,
the Court directed both class counsel and the government to respond to these five motions. hire

Black Farmers Discr. Liti,292
F.3d 918, 924 (D.C. Cir. 2002).

There is only one other avenue by which the agreement might be inodilied _
Rule 60(h) of the Federal Rules of Civil Procedure, which "allows courts to modify an order
approving a settlement agreement or a consent decree, by providing that on ‘just terms,’ a court
‘may relieve a party or its legal representative from a final judgment, order, or proceeding’ if,
ainong other things, ‘applyiiig it prospectively is no longer cquitablc’ or for ‘any other reason
that justifies relief."’ In re Black Farriiers Discr. Litig.. Dkt. No. 366, Misc. No. 08-051 l, at 5
(D.D.C. june 21, 2013) (l\/iemo. Op. & Order) (quoting FED. R. Cfv. P. 60(b)(5)-(6)). As this
Court previously has recognized, however, the standard for modification under this Rule is
stringent "Under Rule 60(b)(5), a party seeking inodi'fication of a [settlement agreement] bears
the burden of demonstrating ‘a significant change either in factual conditions or in law’ that
warrants revision of the [agreement]." § at 6 (quoting Rufo v. inmates of Suffolk Countv Jail,
502 U.S. 367, 383-84 (]992)); se_e all Pigford v. Johanns, 416 F.3d l2, l6 (D.C. Cir. 2005)
(sanie). Modification may be warranted when the facts have changed and the changed factual
conditions "make compliance ‘substantialiy more onerous,’ [or] when an agreement ‘proves to
be unworkable because of unforeseen obstacles,’ or when enforcement of the agreement without

inodification ‘would be detrimental to the public interest."’ in re Black Farmers Discr. Litig.,

Dkt. No. 366, Misc. No. 08-0511, at 6 (quoting Rufo v. inmates of Suffolk County .lail, 502 U.S.

at 384-85).
The claimants who now seek the Court’s review of their claim determinations
have not demonstrated any significantly changed circumstances that would warrant inodification

of the Settleinent Agreeinent. lndeed, the terms of the agreement show that the parties

anticipated the very circumstances that have now unfolded: some claimants, having been denied
relief by the Neutral and believing the denials to be in error, seekjudicial review of these
determinations This contingency was specifically addressed by the parties, who agreed in the
Settleinent Agreeineiit that "Claim Deterniinations . . . made under this Section are final and are
not reviewable by . . . the Court." Settlenient Agreenient § V.A.S. T he circumstances presented
here, therefore, do not involve any unforeseen changes in either fact or law; to the contrary, these
circurnstances were specifically foreseen and planned for, as the terms of the Settleiiieiit
Agreeineiit indicate
This conclusion applies regardless of the specific grounds on which a claim was

denied. Many claimants, for example, received denials based on the Neutral’s determination that
they failed to prove they had complained to an official of the United States government about the
USDA’S discrimination against them. Other claims were denied because the Neutral determined
the claim was not supported by substantial evidence. Still others were denied based on a
determination that the claimant failed to prove that he or she had applied, or constructively
applied, for a specific farm credit transaction at a USDA office within the relevant time period.
Ali of these determinations m as well as others made on different grounds - are final pursuant
to the terms of the Settlement Agreement. This is equally true of the claim determinations issued
by the Track B l\ieutral, although no challenges to such determinations are presently before the
Court. ln addition, Section V.A.S makes clear that the Claims Administrator’s determinations as
to who belonged in the class -»»» and therefore who was permitted to submit claim fornis in the
first place -~ are final, and so any complaints from people who continue to contest their
exclusion from the class are also foreclosed from review. _S__e_e Settiernent Agreement § V.A.S

("'l`lie Class l\/lernbership Deteriniiiatioiis . . . are final and are not reviewable.").

"'l`lie finality of the claims resolution process, and the non-reviewability of all
determinations made by the neutrals during that process, were important factors in the
governnieiit’s settlement with the plaintiffs." ln re Black liarmers Discr. Litig., Dkt. No. 366,
l\/lisc. No. 08-0511, at 6. This may be cold comfort to claimants who feel that their claims were
denied in error; but without the Settleinent Agreemeiit, the amount of relief attainable by
niembers of the plaintiff class would have been less than ten percent of` what has actually been
iriade available to the class under the settlement As the Court explained in its Opinion
approving the agreement, "[t]he $l . l 5 billion appropriated by Congress in the Claims Resolution
Act [was] specifically earmarked for the funding of the proposed settlement agreement and its
availability {was] contingent on the approval of a settlement . . . Without that additional $l.l$
billion _ i._e_., in the absence of an approved settlement agreement -»- the only funds available
for prevailing plaintiffs in this rnatter [would have been] the $100 million appropriated by
Section 14012 of the 2008 Farm Bill." ln re Black Farmers Discr. Litig., 856 F. Supp. 2d l, 30
(D.D.C. 2011).

The plaintiffs therefore faced "two drastically different possibilities for resolution
of [tlieir] claims: a decades-long process of in-court adjudication that may end by providing little
or no recovery for most claimants, or the alternative, out~of-court claims process created by the
proposed settlement agreement, which would provide claimants with a much larger potential
recovery and permit the payment of awards in one to two years." ln re Black Fariners Discr.
 856 F. Supp. 2d at 32. The choice was clear, and "the settlement agreement afford[ed} the
far better result." l_d. For those claimants who have now received denials, of course, it is
understandable that the terms of the agreement -~ providing for the absolute finality of the

Neutral’s claim determinations -»- may seem strict or unfair. But as the Court earlier recognized,

the only alternative to a settlement afforded far worse prospects for relief to the class as a whole.
ln sliort, the finality of all determinations made both by the Neutrals and by the Clairns
Adniinistrator was a key element - indeed, an absolutely essential element m of the settlement
between the parties. And this provision was characteristic of the full agreement, which, "in light
of various statutory and financial constraints, [struck] a fair, reasonable, and adequate balance
between the competing concerns of all affected parties.” §§9 ijdj.

"I` o reiterate', the Court enjoys "no free-ranging ‘aiicillary’ jurisdiction" to enforce
or modify the Settlement Agreement, but is instead "constrained by the terms of [that
agreernent]." ’igrford v. Veneman, 292 F.3d at 924. "Where no significantly changed
circumstances have been shown, disregarding the terms of the carefully negotiated Settlement
Agreeinent in a manner that benefits [certain claimants], over the defendant’s objections, would
be inconsistent with Rule 60(b), with [the Supreme Court’s decision in] Ruf_o, and with the
‘contractual character’ of the Settleinent Agreenient as approved by the related Order and
Jtidgiiieiit.” ln re Black Farmers Discr. l.itig., Dkt. No. 366, Misc. No. 08-0511, at 7.
Unfortuiiately, no claimant has pointed to any "significaiitly changed circumstances" that would
justify modification of such an integral element of the parties’ agreem.ent. _S_